PER CURIAM
Defendant was convicted of attempted second-degree burglary, ORS 164.215, and second-degree trespass, ORS 164.245. On appeal, he argues that the trial court erred in denying his motion for judgment of acquittal on the attempted burglary charge. We reject that argument without discussion. Defendant also argues that the trial court erred in entering a conviction on the charge of second-degree trespass, because that count had earlier been dismissed. The state concedes that the trial court erred in entering a conviction for second-degree trespass. Because the record supports the parties’ contention that that count was dismissed during trial, we accept the state’s concession.
Conviction for second-degree trespass reversed; remanded for resentencing; otherwise affirmed.